UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54885 RYU Apparel Inc. (Exact name of registrant as specified in its charter) British Columbia 20-0641026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1672 West 2nd Avenue, Vancouver, BC V6J 1H4 (Address of principal executive offices) (Zip Code) 1-604-235-2880 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes ý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. oYes ý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$14,915,840 as of June 30, 2014. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:71,355,107shares of common stock as of April 21, 2015. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).Not Applicable 1 EXPLANTORY NOTE Pursuant to and on the terms and subject to the conditions set out in a share exchange and arrangement agreement between Respect Your Universe, Inc., a Nevada corporation (“RYU Nevada”) and our company dated December 4, 2014, on February 20, 2015, all of the shareholders of RYU Nevada were deemed to have exchanged (the “Exchange”) their common shares of RYU Nevada (each, a “RYU Nevada Share”) for common shares of our company (each, a “RYU Canada Share”) on the basis of one RYU Canada Share for each RYU Nevada Share held.Pursuant to Rule 12g-3 promulgated under the Securities and Exchange Act of 1934, we are the successor issuer to RYU Nevada.RYU Nevada effected the Exchange as a plan of share exchange pursuant to the Nevada Revised Statutes and filed articles of exchange with the Nevada Secretary of State to effect the Exchange.We effected the Exchange as a plan of arrangement pursuant to the British Columbia Business Corporations Act and obtained an order of the Supreme Court of British Columbia (the “Court”) to approve the Exchange. The Court also declared that the Exchange was fair to the former shareholders of RYU Nevada. Any references to share capital information prior to February 20, 2015 are to shares of RYU Nevada and any references after February 20, 2015 are to shares of RYU Canada. Because the operations and assets of RYU Nevada represent our entire business and operations as of the closing date of the Exchange, our management’s discussion and analysis contained in this annual report is based on RYU Nevada’s operations. On June 30, 2014, we implemented a one-for-two reverse stock split of our common stock. As a result of the reverse stock split, each two outstanding shares of pre-split common stock were automatically combined into one share of post-split common stock. Fractional shares are rounded up to reflect the reverse stock split. The financial statements for all prior periods have been retroactively adjusted to reflect this stock split for both common stock issued and options and warrants outstanding. FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended. Forward-looking statements may also be made in our other reports filed with or furnished to the United States Securities and Exchange Commission (the “SEC”). The words “believe,” “expect,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely” and similar expressions are intended to identify forward-looking statements.Examples of forward-looking statements include statements pertaining to, among other things: (1) our product line; (2) our business plan; (3) future capital expenditures; (4) the enforceability of our intellectual property rights; (5) projections of market prices and costs; (6) supply and demand for our products; and (7) our need for, and our ability to raise, capital. The material assumptions supporting these forward-looking statements include, among other things: (1) our ability to obtain any necessary financing on acceptable terms; (2) timing and amount of capital expenditures; (3) the enforcement of our intellectual property rights; (4) our ability to launch new product lines; (5) retention of skilled personnel; (6) continuation of current tax and regulatory regimes; (7) current exchange rate and interest rates; and (8) general economic and financial market conditions. These statements are not guarantees of future performance, and therefore you should not put undue reliance upon them. Some of the factors that may cause actual results to differ materially from those indicated in these statements are found in the section “Risk Factors” in this annual report on Form 10-K, and also include without limitation: · Changes in general economic or market conditions that could impact consumer demand for our products; · our product lines, including that we intend to launch additional product lines in the future; · our business plan; · capital expenditure programs; · the enforceability of our intellectual product rights; · projections of market prices and fluctuations of product costs; · sales of our products; · our marketing, branding and sponsorship initiatives; · our need for and ability to raise capital; 2 · our ability to retain the services of our senior management and key employees; · our ability to sell excess inventory; and · our ability to renew leased retail facilities. The forward-looking statements contained in this Form 10-K reflect our views and assumptions only as of the date of this Form 10-K.We undertake no obligation to update or revise any forward-looking statements after the date on which the statement is made. As used in this Form 10-K and unless otherwise indicated, the terms “we”, “us”, “our” and “RYU” refer to RYU Apparel Inc. and our wholly owned subsidiary Respect Your Universe, Inc. Unless otherwise specified, all dollar amounts are expressed in United States dollars. 3 RYU APPAREL INC. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014 INDEX TO FORM 10-K PART I Page Item 1 Business 5 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 13 Item 4 Mine Safety Disclosures 13 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A Quantitative and Qualitative Disclosures About Market Risk 22 Item 8 Financial Statements and Supplementary Data 23 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 24 Item 9A Controls and Procedures 25 Item 9B Other Information 26 PART III Item 10 Directors, Executive Officers and Corporate Governance 27 Item 11 Executive Compensation 32 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13 Certain Relationships and Related Transactions, and Director Independence 39 Item 14 Principal Accounting Fees and Services 40 PART IV Item 15 Exhibits, Financial Statement Schedules 41 4 PART I Item 1 Business Overview RYU is a global, athletic tech-style brand engineered for the fitness, training and performance of the multi-discipline athlete. Designed without compromise, RYU exists to facilitate human performance. We were incorporated in the State of Nevada in November 2008 as Respect Your Universe, Inc. On December 4, 2014, we entered into an arrangement and exchange agreement (the “Agreement”) with Respect Your Universe (BC) Inc. (“RYU BC”), a newly incorporated subsidiary of the Company. RYU BC is incorporated in British Columbia. Under the Agreement, the shareholders of the Respect Your Universe, Inc. will become shareholders of RYU BC by exchanging the outstanding common shares of the Respect Your Universe, Inc.for common shares of RYU BC on a one to one basis. Upon the completion of the share exchange, the Respect Your Universe, Inc. will be affected to have changed its jurisdiction of business from Nevada to British Columbia. The Agreement was approved by the shareholders of Respect Your Universe, Inc. on January 27, 2015 and by the Supreme Court of British Columbia on February 4, 2015 and is still pending approval by the TSX Venture Exchange (“TSX-V”). Upon approval by the TSX-V, the RYU BC shares will be listed on the TSX-Venture under the name RYU Apparel Inc. and the symbol “RYU”. The Respect Your Universe, Inc.’s shares will be de-listed from the TSX-V and the OTCQB.In connection with the Agreement, we changed the name of our company to “RYU Apparel Inc.” on February 20, 2015. Our corporate headquarters and operations are located in Vancouver, British Columbia.We have retained a senior leadership team with extensive experience in the retail and apparel industry.All products are designed, developed and tested at our corporate headquarters, and production takes place in top-grade factories in our industry. We sell our products through three primary channels: wholesale, retail and e-commerce.Our initial product line launched in February 2012, which coincided with the roll out of our online store at ryu.com.In October 2012, we opened our first retail store located at The Shoppes at the Palazzo in Las Vegas, Nevada, and in December 2013, we opened our second retail store located at Westlake Center in downtown Seattle, Washington.We elected not to enter into a long-term lease with our Las Vegas landlord and subsequently closed that location in February 2014. We elected to terminate our lease at Westlake Center due to the store’s outdated appearance and poor sales per square foot and subsequently closed that location in December 2014. Product Lines Our products include performance and lifestyle apparel and accessories that are environmentally friendly and meet the demands of an active lifestyle.Our men’s and women’s apparel lines are comprised of up to 90 percent organic and recycled materials, utilizing top-grade yarn and fabric suppliers throughout the world.We currently market four commercial product lines targeted for the Spring, Summer, Fall and Winter seasons. We released a limited Spring 2013 line in March 2013 that included approximately 18 new men’s and women’s styles. Approximately 10 additional styles were designed for the Fall 2013 season and we received these styles at our warehouse as of September 2013. Our Spring 2014 line included approximately 20 new men’s and women’s styles as well as additional accessories and a limited number of carryover styles.Our Fall 2014 line was designed but production was cancelled due to the re-branding of our Company and change in strategic direction. We are currently designing and developing our Fall 2015 line and expect it to drop in August 2015. Product Research and Development We believe our research and development efforts are a key factor for success.We believe that Vancouver’s proximity to a vast pool of apparel design talent, along with its eco-conscious reputation, provides us much of the resources and skills needed to support our product development and growth.We use technical innovation in the construction of our apparel to create products that enhance an active lifestyle.Our products are manufactured with technical fabrications produced by third parties and developed in collaboration with our product development team. 5 Product Manufacturing We outsource the commercial manufacturing of our product lines to factories primarily outside of Canada.During 2013 and 2014, production occurred primarily at manufacturers located in Asia.Our independent suppliers buy raw materials in bulk for the manufacturing of our apparel and accessories. Our international sources of supply are subject to the usual risks of doing business abroad, such as possible revaluation of currencies, import duties, safeguard measures, trade restrictions, and restrictions on the transfer of funds and, in certain parts of the world, political instability and terrorism. We have not, to date, been materially affected by any such risk, but cannot predict the likelihood of such developments occurring in the future. Product Distribution We have deployed a multi-channel distribution strategy to deliver our products to consumers.Our wholesale channel consists of various retail customers.Our brand targets a broader market of active lifestyle apparel. Our e-commerce channel consists of the ryu.com web store, which was launched in February 2012 and provides a global consumer base access to our entire product line.Our third channel, retail, includes our first retail stores in Las Vegas, Nevada (closed February 2014), and Seattle, Washington (closed December 2014). We have contracted with third parties to outsource our inventory receiving, warehousing and our product fulfillment needs. Product Marketing We create awareness and demand for our products through the following marketing strategies: digital marketing, media placements, product seeding, sports marketing and social media. We use digital marketing strategies to bring consumers to our website at ryu.com to introduce them to our brand and present our product lines for sale through our web store.We have partnered with a public relations firm to support our brand development through distribution of news releases to local and national media, strategic media placements that will introduce our brand to target consumers and through social media support. We have established a social media strategy for communicating directly with consumers to build awareness and interest in Respect Your Universe.Through the use of platforms including Facebook, Twitter, Instagram and Pinterest we are attempting to build a strong community following and interacting with our brand. Competition The market for athletic apparel is highly competitive.We compete with a significant number of apparel brands, as well as wholesalers and direct sellers of performance and lifestyle athletic apparel.Many of our competitors have significant advantages over our company in terms of brand recognition, scale, operating histories, greater number of locations, capital and other resources.The intense competition and the rapid changes in technology and consumer preferences constitute significant risk factors for our operations in the industry. We area company that has only recently commenced commercial operations.Accordingly, there can be no assurances that we can successfully compete in our industry.We believe that the vision of our brand, which is to inspire people with active lifestyles to respect themselves, others and the world they live in, is compelling and relevant to a small segment of consumers.We also believe that our vision, combined with a strategy of using high quality performance lifestyle apparel as a platform for delivering our brand’s message, differentiates us and will enable us to obtain a competitive position in the industry. Patents and Trademarks On December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe,Inc. The U.S. Patent and Trademark Office (“USPTO”) has given the RYU trademark serial number of 77630773. On December 10, 2008, a U.S. federal trademark registration was filed for RESPECT YOUR UNIVERSE. This trademark is owned by RYU Nevada. The USPTO has given the RESPECT YOUR UNIVERSE trademark serial number of 77630779. 6 We intend to continue to strategically register, both domestically and internationally, existing patents, trademarks and copyrights that are consistent with our vision for the future of our brand.Additionally, we intend to strategically register both domestically and internationally, patents, trademarks and copyrights that we develop in the future. Employees We currently have fifteen full time employees and no part-time employees.Our employees are responsible for performing or overseeing all operations of the Company.Specifically, our employees’ direct responsibilities include, but are not limited to, seeking the investment capital necessary to build and help sustain commercial operations, creating and executing our marketing, branding and sales strategy, driving the overall product design strategy, directing product development, operations, sales, finance and general administrative duties. Item 1A Risk Factors If we do not obtain additional financing our business may fail. As of December 31, 2014, we had cash and cash equivalents in the approximate amount of $265,394 and a net loss of $5,453,159 for the year ended December 31, 2014.As such, we will require additional financing in the very near future to sustain our business operations. The decline in the price of our shares and our poor credit history has and will impact our ability to obtain future financing. Obtaining additional financing would be subject to a number of factors, including our ability to initially attract investments prior to substantial revenue generation, and thereafter our ability to grow our brand. We can provide investors with no assurance that we will ever achieve profitable operations, and thus we face a high risk of business failure. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: · our ability to market and sell our product to the levels anticipated; · our ability to generate profits from the sale of those products; and · our ability to create a successful brand. We have a history of operating losses and negative cash flow that will continue into the foreseeable future. If we fail to execute our strategy to achieve and maintain profitability in the future, investors could lose confidence in the value of our common shares, which could cause our stock price to further decline and adversely affect our ability to raise additional capital. If we fail to obtain additional short-term financing, we would not have adequate liquidity to fund our operations, would not be able to continue as a going concern and could be forced to seek relief through a filing under U.S. Bankruptcy Code. Our cash flow problems have caused us to be delinquent in payments to vendors and other creditors Our lack of financial resources has caused us to delay payment of our obligations as they became due in the ordinary course of our business.Such delays have damaged some of our vendor and professional relationships, and have caused us to incur additional expenses in the payment of late charges and penalties.As of December 31, 2014, we had current liabilities of $1,278,122 of which a significant portion was and remains past due.If we are unable to make timely future payments to our vendors or repair the relationships with our current vendors, we may be unable to find vendors suitable to us. Our failure to comply with the agreements relating to our outstanding indebtedness, including as a result of events beyond our control, could result in an event of default that could materially and adversely affect our results of operations and our financial condition. On December 9, 2013, we issued a promissory note to one investor in the amount of $499,934, which is secured against all of our property and is due in full on May 15, 2015. If there were an event of default under this note or any of the agreements relating to our outstanding indebtedness, the holders of the defaulted debt could cause all amounts outstanding with respect to that debt to be due and payable immediately. Our assets or cash flow may not be sufficient to fully repay borrowings under our outstanding debt instruments if accelerated upon an event of default. Further, if we are unable to repay, refinance or restructure our indebtedness under our secured debt, the holders of such debt could proceed against the collateral securing that indebtedness. In addition, any event of default or declaration of acceleration under one debt instrument could also result in an event of default under one or more of our other debt instruments. Lastly, we could be forced into bankruptcy or liquidation. As a result, any default by us on our indebtedness could have a material adverse effect on our business and could impact our ability to make payments under the note. 7 Because of the unique difficulties and uncertainties inherent in the apparel business, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by apparel companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the design, manufacture and sale of the products that we plan to offer, as well as the highly competitive landscape of the apparel industry. These potential problems include, but are not limited to, unanticipated problems relating to manufacturing and sales, lack of branding and marketing traction with consumers, and additional costs and expenses that may exceed current estimates. Our success depends on our ability to maintain the value and reputation of our brand. Our success depends on the value and reputation of our brand. Our brand is integral to our business as well as to the implementation of our strategies for expanding our business. We have repositioned and will continue to reposition our brand from primarily targeting a mixed martial arts consumer to a broader performance and lifestyle consumer. The market’s acceptance of our repositioned brand is a key factor to our success. Maintaining, promoting and positioning our brand will depend largely on the success of our marketing and merchandising efforts and our ability to provide a consistent, high quality guest experience. We rely on social media, as one of our marketing strategies, to have a positive impact on both our brand value and reputation. Our brand could be adversely affected if we fail to achieve these objectives or if our public image or reputation were to be tarnished by negative publicity. Negative publicity regarding the production methods of any of our suppliers or manufacturers could adversely affect our reputation and sales and force us to locate alternative suppliers or manufacturing sources. An economic downturn or economic uncertainty in our key markets may adversely affect consumer discretionary spending and demand for our products. Many of our products may be considered discretionary items for consumers. Factors affecting the level of consumer spending for such discretionary items include general economic conditions, particularly those in North America and other factors such as consumer confidence in future economic conditions, fears of recession, the availability of consumer credit, level of unemployment, tax rates and the cost of consumer credit. As global economic conditions continue to be volatile or economic uncertainty remains, trends in consumer discretionary spending also remains unpredictable and subject to reductions due to credit constraints and uncertainties about the future. The current volatility in the United States economy in particular has resulted in an overall slowing in growth in the retail sector because of decreased consumer spending, which may remain depressed for the foreseeable future. These unfavorable economic conditions may lead consumers to delay or reduce purchase of our products. Consumer demand for our products may not reach our sales targets, or may decline, when there is an economic downturn or economic uncertainty in our key markets, particularly in North America. Our sensitivity to economic cycles and any related fluctuation in consumer demand may have a material adverse effect on our financial condition. Our sales and profitability may decline as a result of increasing product costs and decreasing selling prices. Our business is subject to significant pressure on pricing and costs caused by many factors, including intense competition, constrained sourcing capacity and related inflationary pressure, pressure from consumers to reduce the prices we charge for our products and changes in consumer demand. These factors may cause us to experience increased costs, reduce our sales prices to consumers or experience reduced sales in response to increased prices, any of which could cause our operating margin to decline if we are unable to offset these factors with reductions in operating costs and could have a material adverse effect on our financial conditions, operating results and cash flows. If we are unable to anticipate consumer preferences and successfully develop and introduce new, innovative and updated products, we may not be able to achieve profitability. Our success depends on our ability to identify and originate product trends as well as to anticipate and react to changing consumer demands in a timely manner. All of our products are subject to changing consumer preferences that cannot be predicted with certainty. If we are unable to introduce new products or novel technologies in a timely manner or our new products or technologies are not accepted by our customers, our competitors may introduce similar products in a more timely fashion, which could hurt our goal to be viewed as a leader in apparel innovation. Our new products may not receive consumer acceptance as consumer preferences could shift rapidly to different types of apparel or away from these types of products altogether, and our future success depends in part on our ability to anticipate and respond to these changes. Failure to anticipate and respond in a timely manner to changing consumer preferences could lead to, among other things, lower sales, excess inventory levels, and further deterioration of operating results. Even if we are successful in anticipating consumer preferences, our ability to adequately react to and address those preferences will in part depend upon our continued ability to develop and introduce innovative, high-quality products. Our failure to effectively introduce new products that are accepted by consumers could result in a decrease in net revenue and excess inventory levels, which could have a material adverse effect on our financial condition. 8 Our results of operations could be materially harmed if we are unable to accurately forecast customer demand for our products. To ensure adequate inventory supply, we must forecast inventory needs and place orders with our manufacturers based on our estimates of future demand for particular products. Our ability to accurately forecast demand for our products could be affected by many factors, including our ability to raise sufficient equity or debt capital in a timely manner, an increase or decrease in customer demand for our products or for products of our competitors, our failure to accurately forecast customer acceptance of new products, product introductions by competitors, unanticipated changes in general market conditions, and weakening of economic conditions or consumer confidence in future economic conditions. If we fail to accurately forecast customer demand we may experience excess inventory levels or a shortage of products available for sale in our stores or for delivery to customers. Inventory levels in excess of customer demand or purchased in excess quantities, may result in inventory write-downs or write-offs and the sale of excess inventory at discounted prices, which would cause our gross margin to suffer and could impair the strength and exclusivity of our brand.Conversely, if we underestimate customer demand for our products, our manufacturers may not be able to deliver products to meet our requirements, and this could result in damage to our reputation and customer relationships. The fluctuating cost of raw materials could increase our cost of goods sold and cause our results of operations and financial condition to suffer. Our costs for raw materials are affected by, among other things, weather, consumer demand, speculation on the commodities market, the relative valuations and fluctuations of the currencies of producer versus consumer countries, and other factors that are generally unpredictable and beyond our control. Increases in the cost of raw materials or the prices we pay for our cotton yarn and cotton-based textiles, could have a material adverse effect on our cost of goods sold, results of operations, financial condition and cash flows. We rely on third-party suppliers to provide fabrics for and to produce our products, and we have limited control over them and may not be able to obtain quality products on a timely basis or in sufficient quantity. We do not manufacture our products or the raw materials for them and rely instead on third-party suppliers.Due to our financial condition, we have delayed payments to our manufactures or agreed to revise contractual terms, which has had a negative impact on our relationships with them.If we fail to make or delay payments to our manufactures, those manufactures may refuse to work for us and we may have difficulties finding other manufactures that are willing to make our products on terms acceptable to us or which are competitive in the marketplace. Many of the specialty fabrics used in our products are technically advanced textile products developed and manufactured by third parties and may be available, in the short-term, from only one or a very limited number of sources. We have no long-term contracts with our suppliers or manufacturing sources, and we compete with other companies for fabrics, raw materials, production and import quota capacity. We have occasionally received, and may in the future continue to receive, shipments of products that fail to comply with our technical specifications or that fail to conform to our quality control standards. We have also received, and may in the future continue to receive, products that meet our technical specifications but that are nonetheless unacceptable to us. Under these circumstances, unless we are able to obtain replacement products in a timely manner, we risk the loss of net revenue resulting from the inability to sell those products and related increased administrative and shipping costs. Additionally, if defects in the manufacture of our products are not discovered until after such products are purchased by our customers, our customers could lose confidence in the technical attributes of our products and our results of operations could suffer and our business could be harmed. We may in the future experience a significant disruption in the supply of fabrics or raw materials from current sources and we may be unable to locate alternative materials suppliers of comparable quality at an acceptable price, or at all. In addition, if we experience significant increased demand, or if we need to replace an existing supplier or manufacturer, we may be unable to locate additional supplies of fabrics or raw materials or additional manufacturing capacity on terms that are acceptable to us, or at all, or we may be unable to locate any supplier or manufacturer with sufficient capacity to meet our requirements or to fill our orders in a timely manner. Identifying a suitable supplier is an involved process that requires us to become satisfied with its quality control, responsiveness and service, financial stability and labor and other ethical practices. Even if we are able to expand existing or find new manufacturing or fabric sources, we may encounter delays in production and added costs as a result of the time it takes to train our suppliers and manufacturers in our methods, products and quality control standards. Delays related to supplier changes could also arise due to an increase in shipping times if new suppliers are located farther away from our markets or from other participants in our supply chain. Any delays, interruption or increased costs in the supply of fabric or manufacture of our products could have an adverse effect on our ability to meet customer demand for our products and could result in lower net revenue and income from operations both in the short and long term. 9 Our reliance on third party providers for all warehouse and fulfillment functions reduces our ability to control the warehousing and fulfillment processes, which could harm our sales, reputation, and overall business. We have entered into an agreement to outsource most of our warehouse and fulfillment functions to third party providers where our inventory is held at sites managed by an independent contractor who will then perform most of our warehousing, packaging and fulfillment services. We depend on independent contractor fulfillers to properly fulfill customer orders in a timely manner and to properly protect our inventories. The contractor's failure to ship products to customers in a timely manner, to meet the required quality standards, to correctly fulfill orders, to maintain appropriate levels of inventory, or to provide adequate security measures and protections against excess shrinkage could cause us to miss delivery date requirements of our customers or incur increased expense to replace or replenish lost or damaged inventory or inventory shortfall.The failure to make timely and proper deliveries may cause our customers to cancel orders, refuse to accept deliveries, impose non-compliance charges through invoice deductions or other charge-backs, demand reduced prices or reduce future orders, any of which could harm our sales, reputation and overall profitability. Our excess inventory held at these facilities may be damaged due to the length of time that they are at the facility, which may not be covered by the contractor or our insurance. We operate in a highly competitive market and the size and resources of some of our competitors may allow them to compete more effectively than we can, resulting in a decrease in our net revenue. The market for apparel is highly competitive. Competition may result in pricing pressures, reduced profit margins or lost market share or a failure to grow our market share, any of which could substantially harm our business and results of operations. We compete directly against wholesalers and direct retailers of athletic apparel, including large, diversified apparel companies with substantial market share and established companies expanding their production and marketing of technical athletic apparel, as well as against retailers specifically focused on athletic, active, lifestyle, and other categories ofapparel. We also face competition from wholesalers and direct retailers of traditional commodity athletic apparel, such as cotton T-shirts and sweatshirts. Many of our competitors are large apparel and sporting goods companies with strong worldwide brand recognition, such as Nike, Inc., Lululemon Athletica Inc., adidas AG, which includes the adidas and Reebok brands, and The Gap, Inc., which includes the Athleta brand. Because of the fragmented nature of the industry, we also compete with other apparel sellers. Many of our competitors have significant competitive advantages, including longer operating histories, larger and broader customer bases, more established relationships with a broader set of suppliers, greater brand recognition and greater financial, research and development, store development, marketing, distribution and other resources than we do. In addition, our athletic and other categories of apparel are sold at a price premium to comparable apparel. Our competitors may be able to achieve and maintain brand awareness and market share more quickly and effectively than we can. Many of our competitors promote their brands through traditional forms of advertising, such as print media and television commercials, and through celebrity endorsements, and have substantial resources to devote to such efforts. Our competitors may also create and maintain brand awareness using traditional forms of advertising more quickly than we can. Our competitors may also be able to increase sales in their new and existing markets faster than we do by emphasizing different distribution channels than we do, such as catalog sales or an extensive franchise network, as opposed to distribution through retail stores, wholesale or internet, and many of our competitors have substantial resources to devote toward increasing sales in such ways. In addition, because we own no patents or exclusive intellectual property rights in the technology, fabrics or processes underlying our products, our current and future competitors are able to manufacture and sell products with performance characteristics, fabrication techniques and styling similar to our products. Our fabrics and manufacturing technology are not patented and can be imitated by our competitors. The intellectual property rights in the technology, fabrics and processes used to manufacture our products are owned or controlled by our suppliers and are generally not unique to us. Our ability to obtain intellectual property protection for our products is therefore limited and we currently own no patents or exclusive intellectual property rights in the technology, fabrics or processes underlying our products. As a result, our current and future competitors are able to manufacture and sell products with performance characteristics, fabrics and styling similar to our products. Because many of our competitors have significantly greater financial, distribution, marketing and other resources than we do, they may be able to manufacture and sell products based on our fabrics and manufacturing technology at lower prices than we can. If our competitors do sell similar products to ours at lower prices, our net revenue and profitability could suffer. 10 Our failure or inability to protect our intellectual property rights could diminish the value of our brand and weaken our competitive position. We currently rely on a combination of copyright, trademark, trade dress and unfair competition laws, as well as confidentiality procedures and licensing arrangements, to establish and protect our intellectual property rights. We cannot assure you that the steps taken by us to protect our intellectual property rights will be adequate to prevent infringement of such rights by others, including imitation of our products and misappropriation of our brand. In addition, intellectual property protection may be unavailable or limited in some foreign countries where laws or law enforcement practices may not protect our intellectual property rights as fully as in the United States or Canada, and it may be more difficult for us to successfully challenge the use of our intellectual property rights by other parties in these countries. If we fail to protect and maintain our intellectual property rights, the value of our brand could be diminished and our competitive position may suffer. We may not be able to successfully open profitable new store locations in a timely manner, if at all, which could harm our results of operations. Our growth will depend on our ability to successfully open and operate new stores. Sales at these stores are derived, in part, from the volume of foot traffic in these locations. Our ability to successfully open and operate new stores depends on many factors, including, among others, our ability to: • Identify suitable store locations, the availability of which is outside of our control; • negotiate acceptable lease terms, including desired tenant improvement allowances; • hire, train and retain store personnel and field management; • immerse new store personnel and field management into our corporate culture; • source sufficient inventory levels; and • successfully integrate new stores into our existing operations and information technology systems. Successful new store openings may also be affected by our ability to initiate our marketing efforts in advance of opening our first store in a new market. We typically rely on our marketing efforts to build awareness of our brand and demand for our products. There can be no assurance that we will be able to successfully implement our marketing efforts in a particular market in a timely manner, if at all. Additionally, we may be unsuccessful in identifying new markets where our apparel and other products and brand image will be accepted or the performance of our stores will be considered successful. Our ability to source our merchandise profitably or at all could be hurt if new trade restrictions are imposed or existing trade restrictions become more burdensome. The United States and the countries in which our products are produced or sold internationally have imposed and may impose additional quotas, duties, tariffs, or other restrictions or regulations, or may adversely adjust prevailing quota, duty or tariff levels. We have expanded our relationships with suppliers outside of China, which among other things has resulted in increased costs and shipping times for some products. Countries impose, modify and remove tariffs and other trade restrictions in response to a diverse array of factors, including global and national economic and political conditions, which make it impossible for us to predict future developments regarding tariffs and other trade restrictions. Trade restrictions, including tariffs, quotas, embargoes, safeguards and customs restrictions, could increase the cost or reduce the supply of products available to us or may require us to modify our supply chain organization or other current business practices, any of which could harm our business, financial condition and results of operations. Our employees are critical to our success, and the loss of key personnel could harm our business. Our performance is substantially dependent on the continued services and performance of our executive officers and other key personnel. We have employment agreements in place for our Chief Executive Officer and Chief Financial Officer, but not with our Vice President of Product and Brand nor our Vice President of Sales and Marketing.No key man life insurance has been purchased on any of our executive officers. Our performance also depends on our ability to retain and motivate our officers. The loss of the services of any of our officers could have a material adverse effect on our business, prospects, financial condition and results of operations. 11 Competition for key personnel is intense, and we cannot assure you that we will be successful in attracting and retaining such personnel. The failure to attract and retain the necessary technical, managerial and marketing personnel could have a material adverse effect on our business, prospects, financial condition and results of operations. Our future success also depends on our ability to identify, attract, hire, train, retain and motivate other highly skilled technical, managerial and marketing personnel. We are dependent on our information technology systems and third-party servicers, and systems failures, interruptions or breaches of security could have an adverse effect on our financial condition and results of operations. Our business is dependent on the successful and uninterrupted functioning of our information technology systems setup by third-party providers, as we outsource many of our major systems. We rely on the controls of these providers in lieu of controls setup by us. The failure of these systems, or the termination of a third-party software license or service agreement on which any of these systems is based, could interrupt our operations. Because our information technology and telecommunications systems interface with and depend on third-party systems, we could experience service denials if demand for such services exceeds capacity or such third-party systems fail or experience interruptions. Risks Relating to our Common Shares Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations, which may limit our shareholders’ ability to buy and sell our stock. Our stock is a penny stock. The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common shares. The Financial Industry Regulatory Authority sales practice requirements may also limit our shareholders’ ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority, or “FINRA”, has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common shares, which may limit your ability to buy and sell our stock and have an adverse effect on the market for common shares. The exercise of outstanding options and warrants may have a dilutive effect on the price of our common shares. To the extent that outstanding stock options and warrants are exercised, dilution to our shareholders will occur. Moreover, the terms upon which we will be able to obtain additional equity capital may be adversely affected, since the holders of the outstanding options and warrants can be expected to exercise them at a time when we would, in all likelihood, be able to obtain any needed capital on terms more favorable to us than the exercise terms provided by the outstanding options and warrants. 12 We do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common shares. We do not currently anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common shares will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. Our current intention is to apply net earnings, if any, in the foreseeable future to increasing our capital base and development and marketing efforts. There can be no assurance that our company will ever have sufficient earnings to declare and pay dividends to the holders of our common shares, and in any event, a decision to declare and pay dividends is at the sole discretion of our board of directors. If we do not pay dividends, our common shares may be less valuable because a return on your investment will only occur if its stock price appreciates. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties Our corporate headquarters and principal operations are located at 1672 West 2nd Avenue, Vancouver, British Columbia V6J 1H4. We lease this facility from Naturo Group Investments Inc., a company with common directors, under an operating lease which expires in 2019, for CAD $7,187per month. We have a satellite office located at Suite 406 – 1oyt St., Portland, OR 97209. We lease this facility, which expires in 2017, for $2,267 per month.This lease was effectively terminated on March 31, 2015 as a result of our restructuring efforts at a cost of $11,814. On April 1, 2015, we entered into a lease with The Primrose Family Trust to lease a 5,000 sq. ft. retail location at 1745 West 4th Ave, Vancouver, British Columbia for a period of 5 years. The monthly payment on the lease is CAD$9,833 per month. We outsource the manufacturing of our products and the distribution and warehousing needs for our products to third parties and as such have no current plans to lease or own space for such needs.We believe that our current locations will be sufficient for the operation of our business over the next twelve months, and expect to find replacement facilities for our corporate headquarters or extend the existing lease. Item 3 Legal Proceedings We know of no material pending legal proceedings to which our company or our subsidiaries is a party or of which any of our properties, or the properties of our subsidiaries, is the subject. In addition, we do not know of any such proceedings contemplated by any governmental authorities. We know of no material proceedings in which any of our directors, officers or affiliates, or any registered or beneficial stockholder is a party adverse to our company or our subsidiaries or has a material interest adverse to our company or our subsidiaries. Item 4Mine Safety Disclosures Not applicable. PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock trades on the TSX Venture Exchange under the symbol “RYU”. RYU Nevada shares were traded on the TSX Venture Exchange under the symbol “RYU” and on the OTCQB under the symbol “RYUN”. Pursuant to and on the terms and subject to the conditions set out in a share exchange and arrangement agreement between Respect Your Universe, Inc., a Nevada corporation (“RYU Nevada”) and RYU Apparel Inc. (“RYU Canada”) dated December 4, 2014, on February 20, 2015, all of the shareholders of RYU Nevada were deemed to have exchanged their common shares of RYU Nevada (each, a “RYU Nevada Share”) for common shares of RYU Canada (each, a “RYU Canada Share”) on the basis of one RYU Canada Share for each RYU Nevada Share held. 13 The following table sets forth the quarterly high and low bid prices for the RYU Nevada common stock during the last two fiscal years, as reported by the OTCQB and TSX Venture Exchange. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. OTCQB (U.S. Dollars) TSX Venture Exchange (Canadian Dollars) Bid Prices ($) Trade Prices ($) Quarter Ended High Low High Low March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 March 31, 2014 June 30, 2014 September 30, 2014 December 31, 2014 On April 21, 2015, the closing price for our common stock on the TSX Venture Exchange was CDN $0.325 per share. Transfer Agents The shares of our common stock are issued in registered form. The transfer agent and registrar for our common stock is Computershare Investor Services Inc. located at 3rd Floor – 510 Burrard Street, Vancouver, British Columbia V6C 3B9. Holders As of April 21, 2015, we had 159 holders of our common stock. Registration Rights In connection with our private placements that closed on February 5, 2014, and November 8, 2013, we agreed to use commercially reasonable efforts to file a registration statement on Form S-1 to register the shares issued in those offerings within 90 days of the date of the closing. As of April 21, 2015, we have not filed the registration statement. Dividend Policy We have never declared or paid any cash dividends on our common shares. Holders of our common shares are entitled to receive such dividends as may be declared from time to time by our board, in its discretion, out of funds legally available for that purpose.We intend to retain future earnings, if any, for use in the operation and expansion of our business and do not intend to pay any cash dividends in the foreseeable future. Recent Sales of Unregistered Securities Since the beginning of our fiscal year ended December 31, 2014, we have not sold any equity securities that were not registered under the Securities Act of 1933 that were not previously reported in a quarterly report on Form 10-Q or in a current report on Form 8-K. Equity Compensation Plan Information On June 10, 2011, we adopted the 2011Incentive Award Plan(the “2011 Plan”) and on May 18, 2012, our board of directors approved certain revisions to the 2011 Plan, resulting in our 2012Stock Option(the “2012 Plan”) whereby the aggregate number of securities reserved for issuance was revised to 8,487,925 shares of our common stock. On June 7, 2013, our board of directors approved certain revisions to the 2012 Plan, resulting in our 2013 Stock Option Plan (the “2013 Plan”), whereby the aggregate number of securities reserved for issuance was revised to 11,702,425. On June 9, 2014, our board of directors approved certain revisions to the 2013 Stock Option Plan, resulting in the Company’s 2014 Stock Option Plan (the “2014 Plan”) whereby the aggregate number of securities reserved for issuance set aside and made available for issuance under the Plan was revised from (i) 11,702,425 shares of the Company’s common stock at the time of granting the options (including all options granted by our Company to date) to (ii) 16,181,025 shares of the Company’s common stock. 14 The following table gives information about our common stock that may be issued under our existing equity compensation plan grants as of December 31, 2014. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders Nil Nil Nil Total Summary of 2014 Plan Terms If the shares are listed on the TSX Venture Exchange, the following terms apply to our plan: • The number of common shares which may be reserved in any 12 month period for issuance to any one individual upon exercise of all stock options held by that individual may not exceed 5% of the issued and outstanding common shares of our company at the time of the grant; • The number of common shares which may be reserved in any 12 month period for issuance to any one consultant may not exceed 2% of the issued and outstanding common shares and the maximum number of common shares which may be reserved in any 12 month period for issuance to all persons engaged in investor relations activities may not exceed 2% of the issued and outstanding common shares of our company; • Options granted to any person engaged in investor relations activities will vest in stages over 12 months with no more than ¼ of the stock options vesting in any three month period; • Stock options granted to optionees engaged in investor relations activities on behalf of our company expire 30 days after such optionees cease to perform such investor relations activities for our company; and • The exercise price of any stock options granted under the 2014 Plan shall be determined by the board of directors, but may not be less than the closing price of the common shares on the TSX Venture Exchange on the last trading day immediately preceding the date of the grant of such stock options (less any discount permissible under TSX Venture Exchange rules) The 2014 Plan will be administered by the board of directors of our company or a special committee of directors, either of which will have full and final authority with respect to the granting of all stock options thereunder.Stock options may be granted under the 2014 Plan to such directors, officers, employees or consultants of our company, as the board of directors may from time to time designate. The term of any stock options granted under the 2014 Plan shall be determined at the time of grant but, subject to earlier termination in the event of termination or in the event of death, the term of any stock options granted under the 2014 Plan may not exceed ten years. Options granted under the 2014 Plan are not to be transferable or assignable other than by will or other testamentary instrument or pursuant to the laws of succession. Subject to certain exceptions, in the event that an employee, or consultant ceases to act in that capacity in relation to our company, stock options granted to such employee, consultant or management company employee under the 2014 Plan will expire one year after such individual or entity ceases to act in that capacity in relation to our company,other than for cause, death, or disability. Options granted to an employee or consultant that ceases to act in that capacity in relation to our company are terminated immediately upon the employee or consultant being terminated for cause.In the event of death of an option holder, options granted under the 2014 Plan expire one year from the date of the death of the option holder. 15 Issuer Purchases of Equity Securities During the fiscal year ended December 31, 2014, we did not purchase any of our equity securities. Item 6 Selected Financial Data Not required for a small reporting company. Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Overview We are a performance lifestyle brand that engages in the development, marketing and distribution of apparel and accessories. Our fiscal 2014 results demonstrate our continued focus on the development of our brand, products and attempted repositioning ourselves for sustainable, profitable long-term growth. Results of Operations Revenue Revenues during the years ended December 31, 2014 and 2013 were $969,288 and $1,164,326, respectively. The decrease of 16.8% is primarily due to a decrease in retail store sales, which were reduced by $263,508 or 54.8%.Sales from our website or e-commerce sales increased by $21,402 or 8.1% in 2014 compared to 2013 which we believe is attributed to brand repositioning and exposure. Wholesale revenues increased by $47,068 or 11% in 2014 compared to 2013 due to increased sales with third-party e-commerce customers. Cost of Goods Sold Cost of goods sold during the years ended December 31, 2014 and 2013 were $1,945,356 and $1,236,983, respectively.The increase in cost of goods sold for 2014 is primarily due to the write-down of inventory. As of December 31, 2014, we assessed the market value of a significant portion of our inventory on hand and determined that the market value was significantly less than its cost. As such, we recorded a lower of cost-or-market (“LCM”) adjustment of $908,920 in December 2014, as discussed in Note 5 to the financial statements. Gross Loss Gross loss during the years ended December 31, 2014 and 2013 were $976,068 and $72,657, respectively. Both of these amounts have been impacted by LCM adjustments of $908,920 and $387,947 in 2014 and 2013, respectively. The table below presents our actual results by operating segment, as they relate to its revenue, cost of goods sold, gross (loss) profit and gross margin.The LCM write-down described above is included within Wholesale, as we anticipate to close out the related goods through our wholesale channel. 16 For the year ended December 31, 2014 Segment Wholesale Retail E-commerce Other Total Revenue $ $ $ - $ Cost of goods sold - Gross (loss) profit $ ) $ $ - $ ) Gross margin % -238
